                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 NATHANIEL J. SMITH,

                Plaintiff,

         v.                                             Case No. 17-cv-604-JPG-GCS

 LILLIAN OVERALL and C. SCHULZE,

                Defendants.

                                         JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court
having rendered a decision,

        IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered on Count 1, an
Eighth Amendment deliberate indifference claim, in favor of defendant Lillian Overall and
against plaintiff Nathaniel J. Smith, and that Count 1 is dismissed with prejudice;

       IT IS FURTHER ORDERED AND ADJUDGED that Count 1 against defendant C.
Schulze is dismissed without prejudice

       IT IS FURTHER ORDERED AND ADJUDGED that Count 2, a Fourteenth Amendment
due process claim, against defendants Lillian Overall and C. Schulze is dismissed with prejudice.

DATED: August 20, 2019

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
